Citation Nr: 1026526	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2008, the Board remanded the claim to the RO through 
the Appeals Management Center (AMC) for additional evidentiary 
development.  The case has been returned to the Board for further 
appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record fails to demonstrate any current 
residuals of a left inguinal hernia.


CONCLUSION OF LAW

A left inguinal hernia was not incurred or aggravated in service.  
38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met 
in this case.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in March 2006, prior to the adverse determination on 
appeal, of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain.  The RO also provided the Veteran with notice 
of how disability ratings and effective dates are determined in 
March 2006.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim.  With respect to private records that could not be 
obtained, the Veteran was appropriately apprised of such efforts 
and reminded that it was ultimately his responsibility to secure 
such documents.
Moreover, solicitation of a medical opinion is not necessary in 
connection with the claim for service connection for a left 
inguinal hernia as there is no evidence of a current diagnosis of 
residuals of left inguinal hernia.  See 38 C.F.R. § 
3.159(c)(4)(A); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  VA has substantially complied with the notice and 
assistance requirements; and the appellant is not prejudiced by a 
decision on the claim at this time.  

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The Veteran filed a claim of service connection for a left 
inguinal hernia in February 2006.  He contends that a left 
inguinal hernia is related to a left hydrocele which was noted 
during his period of active service.

The Veteran's service treatment records, to include a discharge 
examination conducted in May 1946, are negative for complaints or 
findings referable to a left inguinal hernia.  The records show 
that that in May 1945, the Veteran complained of vague scrotal 
discomfort and that he was diagnosed as having a left hydrocele.    

In a May 1946 rating decision, the RO denied a claim for service 
connection for a left hydrocele on the basis that there was no 
evidence of this condition at the time of the Veteran's discharge 
from service. 

A February 1998 operative report from Arnot Ogden Medical Center 
shows that the Veteran underwent repair of a recurrent left 
inguinal hernia  

Medical treatment records dated in 2005 from Arnot Ogden Medical 
Center show that the Veteran underwent evaluation for complaints 
of a right inguinal hernia.  Following physical examination, the 
physician reported that the veteran did not have a left inguinal 
hernia. 

In a March 2006 statement, the Veteran's wife reported that the 
Veteran underwent a hernia operation sometime in 1962 at Lake 
Wales Hospital in Florida.

Also in a March 2006 statement, the Veteran's son reported that 
the Veteran underwent hernia surgery in the winter of 1977 at the 
Olean General Hospital in New York.  

Internet articles on hernias and inguinal hernias have been 
associated with the claims folder.

In a March 2007 statement, the Veteran reported that during 
active service he developed a hydrocele condition in his left 
testicle and was informed by a physician that it would eventually 
develop into a hernia.  He stated that he was treated for this 
condition at sick bay.  Shortly after separation, he noticed some 
slight pain and slight bulge in his left groin that persisted for 
some time.  He stated that he had to wear a truss for several 
years and he finally underwent an operation.  He reported that 
the first operation was conducted in Lake Wales, Florida by Dr. 
Newell.  Several years later the condition returned and he was 
operated on for the second time by Dr. Wormer at Olean, New York.  
He indicated that yet another procedure was conducted by Dr. 
Willwerth in Elmira, New York.

The Board remanded the claim in September 2008 to the RO in order 
to attempt to retrieve the records referenced by the Veteran, his 
wife and son. 

In correspondence received in January 2009, the Veteran reported 
that Dr. Newell had retired and included a statement from Dr. 
Newell's wife who reported that his records have been destroyed.  
The Veteran indicated that he could not locate Dr. Wormer and 
that his clinic no longer exists.  The Veteran submitted 
treatment records dated in 1998 from Arnot Ogden Medical Center 
showing surgery for a recurrent left inguinal hernia.  He 
indicated that Dr. Willworth suffered a stroke several years ago 
and that he did not have an address for him.
  
In a statement received in January 2009, the Veteran's former 
shipmate reported that he remembered that the Veteran had a 
hydrocele during service and that the doctor told him that it 
could develop into a hernia.

The RO's requests for records from Olean General Hospital and 
Lake Wales Hospital yielded negative results.  Both institutions 
reported that they did not have any records pertaining to the 
Veteran.

In this case, the service treatment records show no complaints or 
treatment referrable to a hernia.  The Veteran reports that he 
first underwent left inguinal hernia surgery in 1962 but records 
substantiating his assertion could not be obtained.  Medical 
records associated with the claims folder document that he 
underwent surgery on a recurrent left inguinal hernia in February 
1998.  The remainder of the record is silent as to any left 
inguinal hernia complaints or treatment.  In fact, a private 
physician in 2005 specifically found that the Veteran did not 
have a left inguinal hernia. 
The Board notes that the Veteran's claim for a left inguinal 
hernia was not raised until February 2006.  As the record fails 
to demonstrate a left inguinal hernia disability from that point 
forward, there is no current disability and thus the claim fails 
on this basis.  See McLain v. Nicholson, 21 Vet. App. 319, 321 
(2007); see also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  
Moreover, even if the medical evidence from the reported hernia 
surgeries in 1962 and 1977 are considered, the fact remains that 
a left inguinal hernia was not manifested in service or until 
about 16 years thereafter, when the first surgery was reported to 
have been performed.  As noted above, the Veteran's service 
treatment records and separation examination show no complaints 
or treatment referable to a hernia.  Furthermore, there is no 
competent medical opinion relating any current left inguinal 
hernia disorder to active service.  With respect to the Veteran's 
statements linking a left inguinal hernia to his in-service 
diagnosis of a left hydrocele, the Board acknowledges Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which the Court 
held that a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  However, 
the question of causation here goes beyond an immediately 
observable cause-and-effect relationship and involves more 
complex issues that the Veteran is not competent to address.  
For the above reasons, service connection for a left inguinal 
hernia must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).



ORDER

Service connection for a left inguinal hernia is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


